DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021, has been entered.

Status of Claims
Claims 1, 6, 9-11, 15, and 18-20 are amended.
Claims 2-5, 8, and 16-17 are canceled.
Claims 1, 6-7, 9-15, and 18-20 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant first contends that the Final Rejection did not make a prima facie case as no explanation was provided why each limitation was considered to fall within an abstract idea grouping.  Examiner respectfully disagrees.  For example, pp. 3-4 of the Final Rejection describe the abstract ideas that are recited in the independent claims.  The claim was analyzed as a whole rather than parsed into individual elements.  In other words, the claim as a whole recites an abstract idea and the specific elements that comprise the abstract idea were underlined at pp. 4-5.  Accordingly, this contention is unpersuasive.
Applicant next contends that the claims recite a practical application of any abstract ideas and attempts to analogize the pending claims to the claims in SRI International.  Examiner respectfully disagrees.  The claims in SRI International, as described by Applicant, were directed towards monitoring network data and integrating the data to identify issues in a computer network.  Such a claim does not fall into any abstract idea groupings.  In contrast, the claims here are directed towards crowd-sourced content moderation, which is an example of managing relationships between people, i.e., a Certain Method of Organizing Human Activities.  Accordingly, this contention is unpersuasive.
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s amendments and arguments to the claims regarding monitoring and obtaining information in real-time and generating a plurality of report weight values have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant’s remarks regarding Franken and Katragadda have been fully considered but they are not persuasive.
Applicant first contends that Franken fails to disclose “determining, by the server computing device, a type of the content associated with the first report based on the at least one attribute of the content, wherein the type of content comprises video, comment, bullet screen, and tag”.  Examiner respectfully disagrees.  For example, ¶ 88 and FIG. 8 disclose an administrative interface for reviewing flagged content.  Paragraph 88 discloses that the system has determined that the flagged content is a video.  Therefore, the system does determine the type of content that is flagged.  Accordingly, this contention is unpersuasive.
Applicant also contends that Katragadda fails to disclose “classifying, by the server computing device, the first report in the crowd discussion list to a particular zone among a plurality of zones corresponding to a plurality of types of content based on the type of the content associated with the first report; searching, by the server computing device, a subset of the plurality of user accounts associated with the particular zone”.  Examiner respectfully disagrees.  First, the rejection is based on a combination of Franken and Katragadda.  Therefore, Applicant’s piecemeal analysis of the cited art is inappropriate.  Further, Katragadda discloses classifying the first report to a particular zone, i.e., geographic data, based on the content, i.e., a map edit.  While Katragadda fails to disclose a plurality of content types, Franken does.  Therefore, the combination of Franken and Katragadda discloses this claim element.  Further, Katragadda discloses searching a plurality of user accounts associated with the zone, i.e., searching for a user who manages edits to a particular geographic location.  Accordingly, this contention is unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 6-7, 9-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1, 6-7, and 9-14 are directed towards a process, claims 15 and 18 are directed towards a machine, and claims 19-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of allocating content to content moderators based on the type of content to be moderated and the expertise/knowledge level of the moderators.  In particular, the claim recites determining a reputation of a user who reports content.  The claim then receives, from a user, a notice to moderate content.  The method then determines whether the content should be moderated by humans, i.e., crowd discussed.  When it is determined that the content should be moderated by humans, the process determines the type of content and searches for human moderators that have a minimum amount of expertise/knowledge with the type of content.  The content is then allocated to a human moderator that possess the minimum expertise/knowledge.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas, such as managing relationships between people.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
monitoring and obtaining, by the sever computing device, information in real time about a plurality of user accounts associated with the plurality of client computing devices, wherein the information about the plurality of user accounts includes account integrity, numbers of historical reports, success rates of historical reports, and review scores given by review accounts; 
generating, by the server computing device, a plurality of report weight values corresponding to the plurality of user accounts by applying a weight model to the information about the plurality of user accounts; 
receiving, by the server computing device, a first report from a first client computing device associated with a first user account among the plurality of user accounts, the first report comprising information indicative of at least one reason for submitting the first report and at least one attribute of content associated with the first report; 
automatically determining, by the server computing device, a crowd discussion value of the first report based on a report weight values corresponding to the first user account, the at least one reason and the at least one attribute of the content associated with the first report; 
determining, by the server computing device, that the first report is to be crowd discussed based on determining that the crowd discussion value of the first report is greater than a predetermined threshold; 
updating, by the server computing device, a crowd discussion list in an event pool and storing, by the server computing device, the first report in the crowd discussion list; 
determining, by the server computing device, a type of the content associated with the first report based on the at least one attribute of the content, wherein the type of content comprises video, comment, bullet screen, and tag; Page 2 of 18 4837-2598-2197.2DOCKET NO.: 108270.000015PATENT Application No.: 16/194,031 Office Action Dated: August 4, 2021 
classifying, by the server computing device, the first report in the crowd discussion list to a particular zone among a plurality of zones corresponding to a plurality of types of content based on the type of the content associated with the first report; 
searching, by the server computing device, a subset of the plurality of user accounts associated with the particular zone; 
determining, by the server computing device, an active value corresponding to each of the subset of the plurality of user accounts based at least in part on a number of crowd discussion events in the particular zone in which a corresponding user account has participated; and 
allocating, by the server computing device, the first report to a user account among the subset of the plurality of user accounts whose active value is greater than a predetermined active value in the particular zone.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the server computing device and the plurality of client computing devices are simply computers that serve to apply the abstract ideas using a computer.  Further, automatically determining a crowd discussion value is also an instruction to apply the abstract ideas using a computer as automating is what computers do.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the server computing device and the plurality of client computing devices are simply computers that serve to apply the abstract ideas using a computer.  Further, automatically determining a crowd discussion value is also an instruction to apply the abstract ideas using a computer as automating is what computers do.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 15 recites the following additional elements not recited in claim 1:
a processor; and a memory communicatively coupled to the processor to configure the processor
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas because they amount to instructions to apply the abstract ideas using a computer.
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claim 19: Claim 19 recites abstract ideas similar to those discussed above in connection with claim 1.  However, claim 19 fails to recite any additional elements not already discussed.
Accordingly, claim 19 is rejected as being directed towards patent ineligible subject matter.

Per Claims 6-7, 9-14, 18, and 20: Claims 6-7, 9-14, 18, and 20 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 6 recites updating an adjudication list and storing a report in the list.  Such operations recite insignificant extra-solution activities because they fail to place meaningful limits on the above-identified abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because they recite storing information in memory.  See MPEP 2106.05(d)(II).
Claim 7 recites determining whether content is prohibited based on rules and whether a second user account is to be penalized based on rules.  These operations are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper, i.e., they are Mental Processes.
Claim 9 recites the abstract idea of determining whether a report weight value is greater than a predetermined weight value.  This operation is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Claim 9 also recites obtaining account information, obtaining a report weight value, and storing a report.  These operations recite insignificant extra-solution activity as obtaining data is mere data gathering and storing the report fails to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because obtaining and storing data are examples of storing and retrieving information in memory.  See MPEP 2106.05(d)(II).
Claim 10 recites the abstract idea of ran king reports based on report weight values and allocating the reports to review accounts based on the ranking.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 11 recites the abstract idea of verifying a review account based on rules and determining whether to allocate a report based on rules.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of receiving a request and prompting a notification that a review account fails to obtain a report recite insignificant extra-solution activities as receiving a request is mere data gathering and prompting a notification of a failure fails to recite meaningful limitations on the abstract ideas.  See MPEP 2106.05(g).  Further, these operations are well-understood, routine, and conventional activities as they recite receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 12 recites the abstract ideas of determining whether a review account is valid and whether a voting accurate rate is lower than a threshold.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 13 recites various non-functional descriptive material.  Therefore, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Claim 14 recites the abstract idea of determining whether a report satisfies a list of rules and allocating such a report to a review account.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of presenting information associated with the report and a notification that there is no pending report recite insignificant extra-solution activities as they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, presenting information is a well-understood, routine, and conventional activity because it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 18 recites subject matter recited in claims 11 and 13, discussed above.  Claim 20 recites subject matter recited in claims 4, 5, 11, and 13, discussed above.  Claims 18 and 20 fail to recite patent eligible subject matter for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 15, and19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0012965 to Franken in view of U.S. Patent Pub. No. 2013/0275884 to Katragadda et al. and U.S. Patent Pub. No. 2012/0180138 to Zaltzman et al.
Per Claim 1: Franken discloses:
A computer-implemented method improving an online computer network comprising a server computing device and a plurality of client computing devices, comprising: (see Franken at Abstract: A system and method for distribution of one or more content items to one or more users over a network, such as the Internet.)
receiving, by the server computing device, a first report from a first client computing device associated with a first user account among the plurality of user accounts, the first report comprising information indicative of at least one reason for submitting the first report and at least one attribute of content associated with the first report; (see Franken at ¶ 29: The interface may be configured to allow a user to provide an objection report to an operator of the interface and/or to a provider of the content item objected to by the user.  See also ¶ 28: Examples of a content item include, but are not limited to, a video item, an audio item, an audio/visual item, a static visual item (e.g., a picture), a computer program, a web page or portion thereof, and any combinations thereof.  See also ¶ 32: FIG. 3 illustrates one example of an additional displayable element 300 for allowing a user to enter one or more indications of an objection to a content item. Displayable element 300 includes a first region 305 for providing one or more reasons for reporting an dobjection. First region 305 includes check boxes 310 with labels 315. In one example, a user may select a single reason for objection by selecting one of check boxes 310 having a label 315 corresponding to a reason for their objection to a content item. In another example, a user may select a plurality of check boxes 310 having labels 315 corresponding to a plurality of reasons for their objection to a content item.)
automatically determining, by the server computing device, a crowd discussion value of the first report based on a report weight values corresponding ot the first user account, the at least one reason and the at least one attribute of the content associated with the first report; (see Franken at ¶ 33: In one such example, where the threshold is set at 10% a content item is flagged for manual review when greater than 10% of users that have accessed the content item have provided an indication of objection to the content item. Any percentage may be utilized as a first threshold percentage. The value of a first threshold percentage may depend on a variety of factors. Examples of such factors include, but are not limited to, an audience for the content, a rating of the content item, the amount of traffic to the site, a geographic location of a user, a geographic location of a content distribution site owner, a type of content distribution site (e.g., a site of a television broadcaster; an online classified site, such as CRAIGSLIST.ORG), and any combinations thereof.  See also ¶ 36)
determining, by the server computing device, that the first report is to be crowd discussed based on determining that the crowd discussion value of the first report is greater than a predetermined threshold; (see Franken at ¶ 33: In one such example, where the threshold is set at 10% a content item is flagged for manual review when greater than 10% of users that have accessed the content item have provided an indication of objection to the content item. Any percentage may be utilized as a first threshold percentage. The value of a first threshold percentage may depend on a variety of factors. Examples of such factors include, but are not limited to, an audience for the content, a rating of the content item, the amount of traffic to the site, a geographic location of a user, a geographic location of a content distribution site owner, a type of content distribution site (e.g., a site of a television broadcaster; an online classified site, such as CRAIGSLIST.ORG), and any combinations thereof.)
updating, by the server computing device, a crowd discussion list in an event pool and storing, by the server computing device, the first report in the crowd discussion list; (see Franken at ¶ 40: As discussed above in relation to stage 130, when a first threshold percentage of users that have objected to a content item is met, the content item is flagged for manual review to determine if the content item should be removed from distribution over the network. Flagging a content item for manual review may occur in a variety of ways. In one example, metadata associated with a content item is modified to indicate that the content item should be manually reviewed. In another example, an identifier of the content item is added to a database table that enumerate items to be manually reviewed. In yet another example, an identifier of the content item is appended to a file that lists items to be manually reviewed.)
determining, by the server computing device, a type of the content associated with the first report based on the at least one attribute of the content, wherein the type of content comprises video, comment, bullet screen, and tag; (see Franken at ¶ 28: Examples of a content item include, but are not limited to, a video item, an audio item, an audio/visual item, a static visual item (e.g., a picture), a computer program, a web page or portion thereof, and any combinations thereof.  See also ¶ 88: Exemplary manual review queue 805 lists representations of content items 810 (e.g., content items flagged for manual review, content items automatically removed from distribution, combinations thereof). Exemplary controls 815 (“Video Asset Status” filter 820, “Inappropriate Video Status” filter 825, and “Video Asset State” filter 830) at the top of the screen allow a user (e.g., an administrative user) to filter the queue to show a subset of the available entries.)
However, Franken fails to disclose, but Katragadda, an analogous art of moderating user-submitted content, discloses:
classifying, by the server computing device, the first report in the crowd discussion list to a particular zone among a plurality of zones corresponding to a plurality of types of content based on the type of the content associated with the first report; (see Katragadda at ¶ 81: In order to assess whether or not the edit requires correction, the inference module 110 requests 510 the geographic location of the edit, and applies 517 rules based on the type of feature and the location of the edit.)
searching, by the server computing device, a subset of the plurality of user accounts associated with the particular zone; (see Katragadda at ¶ 150: The reviewing module 125 requests 1035 a reviewer from the geowiki librarian 483 whose subscription matches the location of the proposed edit. The geowiki librarian 483 returns 1037 a list of one or more reviewers whose subscription coincides with the location of the proposed edit.)
determining, by the server computing device, an active value corresponding to each of the subset of the plurality of user accounts based at least in part on a number of crowd discussion events in the particular zone in which a corresponding user account has participated; and (see Katragadda at ¶ 151: Alternatively, moderators who are experienced reviewers might be employed for the purpose of reviewing proposed edits. In yet another embodiment, there are reviewers at a plurality of levels of expertise. The reviewer's level of expertise is determined relevant to a geographic area as well as for types of map features being edited. Any other attribute or characteristic of the proposed edits and map features being edited can be used to filter and determine a specific level of expertise. The reviewer's level of expertise is determined using metadata that has been collected about that reviewer. Such information is stored in a user data table 1077. The user data table 1077 is housed in the GI database 165 and stores metadata about all users. Metadata about users stored in the user data table 1077 includes previous edits a user has made, previous edits a user has reviewed, and whether or not edits made or reviewed by a user were later changed.)
allocating, by the server computing device, the first report to a user account among the subset of the plurality of user accounts whose active value is greater than a predetermined active value in the zone. (see Katragadda at ¶ 152: Alternatively, the reviewing module 125 determines 1043 reviewers for an individual proposed edit by assigning the proposed edit to a reviewer based on the metadata that has been collected about that reviewer. For example, if the reviewer has reviewed many edits in a given area and those edits when published were rarely later changed, the reviewing module 125 assigns future proposed edits in that area to that reviewer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to find human content moderators for a particular content item based on the expertise level of human content moderators as disclosed in Katragadda.  One of ordinary skill in the art would have been motivated to do so to more reliably moderate content.
However, the combination of Franken and Katragadda fails to disclose, but Zaltzman, an analogous art of user content moderation, discloses:
monitoring and obtaining, by the sever computing device, information in real time about a plurality of user accounts associated with the plurality of client computing devices, wherein the information about the plurality of user accounts includes account integrity, numbers of historical reports, success rates of historical reports, and review scores given by review accounts; (see Zaltzman at ¶ 73: Similarly, if the user community has blocked or ignored the reporter, provided abuse reports about the reporter, voted thumbs down on comments by the reporter in the past, or otherwise provided comments about the reporter, such input may be received through community reports on the reporter 403.  See also ¶ 71: Thus, at block 312, a determination is made to attempt to determine a confidence level in whether the actions are by a single person that created multiple accounts or multiple different users. Such information may then be employed by block 301, for example, in determining a reporter's abuse suspicion reputation.)
generating, by the server computing device, a plurality of report weight values corresponding to the plurality of user accounts by applying a weight model to the information about the plurality of user accounts; (see Zaltzman at ¶ 78: The inputs 602-606 may be combined using a variety of mechanisms, including, but not limited to a weighted average, or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to determine a reputation of a user who flags content for review using the techniques disclosed in Zaltzman.  One of ordinary skill in the art would have been motivated to do so to ensure that users who flag content have a sufficiently good reputation, thereby increasing the confidence that the flagged content should actually be reviewed.

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Franken further discloses:
a processor; and a memory (see Franken at ¶ 56: System 500 includes a processor 505 for controlling one or more of the functionalities of system 500.  See also ¶ 77: Examples of a machine-readable medium include, but are not limited to, a magnetic disk (e.g., a conventional floppy disk, a hard drive disk), an optical disk (e.g., a compact disk “CD”, such as a readable, writeable, and/or re-writable CD; a digital video disk “DVD”, such as a readable, writeable, and/or rewritable DVD), a magneto-optical disk, a read-only memory “ROM” device, a random access memory “RAM” device, a magnetic card, an optical card, a solid-state memory device (e.g., a flash memory), an EPROM, an EEPROM, a punched paper tape, a smart card, and any combinations thereof.)

Per Claim 19: Claim 19 recites subject matter similar to that discussed above in connection with claim 1.  Claim 19 further recites, and Franken further discloses:
A non-transitory computer-readable storage medium bearing computer-readable instructions that upon execution on a computing device cause the computing device at least to: (see Franken at ¶ 77: Examples of a machine-readable medium include, but are not limited to, a magnetic disk (e.g., a conventional floppy disk, a hard drive disk), an optical disk (e.g., a compact disk “CD”, such as a readable, writeable, and/or re-writable CD; a digital video disk “DVD”, such as a readable, writeable, and/or rewritable DVD), a magneto-optical disk, a read-only memory “ROM” device, a random access memory “RAM” device, a magnetic card, an optical card, a solid-state memory device (e.g., a flash memory), an EPROM, an EEPROM, a punched paper tape, a smart card, and any combinations thereof.)

Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franken, Katragadda, and Zaltzman as applied to claim 1 above, and further in view of U.S. Patent No. 9,461,958 to Green et al.
Per Claim 6: The combination of Franken, Katragadda, and Zaltzman discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Green, an analogous art of content moderation, discloses:
in response to a determination that the first report is not to be crowd adjudicated, updating an automatic adjudication list in the report pool and storing the first report in the automatic adjudication list. (see Green at 10:34-40: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 7: The combination of Franken, Katragadda, and Zaltzman discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Green discloses:
determining whether content associated with a second report in the automatic adjudication list is prohibited based on predetermined rules; and (see Green at 9:1-11: The verification system may generate a report identifying the rules violated and/or the content that violated the rules. For example, the report may include rule text (e.g., “players are not allowed to criticize the team manager” or “players are not permitted to use the following obscenities: (list of prohibited words)”), a media file (e.g., an audio file or an audio/video file) that includes the content that violates the rule(s), and/or the corresponding transcribed content text (e.g., “the manager is doing a terrible job of hiring key players” or the obscenity) obtained from the speech recognition engine.)
determining whether a second user account associated with the second report is to be penalized based on predetermined rules. (see Green at 9:58-64: If an item of submitted content violates a rule, the verification system may inhibit the content from being provided to the requester (e.g., prevent the content from being forwarded or accessed by the content requester), or the content may be provided to requester with an alert/rule violation indication so that the requester is informed of the rules violation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 10: The combination of Franken, Katragadda, and Zaltzman discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Green discloses:
ranking a plurality of reports stored in the crowd adjudication list based on report weight values of corresponding user accounts filing the plurality of reports; and (see Green at 10:34-51: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester. For example, the content requester may value content from a first content provider more than content from a second content provider, and may specify that the content from the first content provider is to be verified before the content from the second content provider, even if the second provider provided the content first. Optionally, the verification system may present, via a user interface (e.g., to an operator), the current content in the queue and the queue ordering. Once an item of content has been approved or disapproved, the item of content may be removed from the queue of content to be verified.)
allocating the plurality of reports to a plurality of review accounts according to a ranking of the plurality of reports in the crowd adjudication list. (see Green at 10:34-51: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester. For example, the content requester may value content from a first content provider more than content from a second content provider, and may specify that the content from the first content provider is to be verified before the content from the second content provider, even if the second provider provided the content first. Optionally, the verification system may present, via a user interface (e.g., to an operator), the current content in the queue and the queue ordering. Once an item of content has been approved or disapproved, the item of content may be removed from the queue of content to be verified.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to consider the most important content reports as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to consider the highest priority reports first.

Claims 9, 11-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franken, Katragadda, and Zaltzman as applied to claims 1, 15, and 19 above, and further in view of U.S. Patent Pub. No. 2016/0294753 to Centner.
Per Claim 9: The combination of Franken, Katragadda, and Zaltzman discloses the subject matter of claim 5, from which claim 1 depends.  However, the combination of Franken, Katragadda, and Zatlzman fails to disclose, but Centner, an analogous art of content moderation, discloses:
determining whether the report weight value is greater than a predetermined weight value; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
in response to a determination that the report weight value is greater than the predetermined weight value, storing the first report in the report pool; and (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user or the report-user for previously submitted unwarranted reports. This information can be in a quantitative form, such as for automatic processing or uniform processing by different arbitration-users. The arbitration request can include an indicator (e.g., a link or a URL address) of how or where to access the content of the arbitration request, the report and/or any items included therein. Access to information included in the arbitration request or the report can be controlled in accordance with authorization of the arbitrator accessing the information. The monitor module 204 can further evaluate arbitration-users for properly responding to the arbitration requests. Additionally, the monitor module 204 can request from the award points module 218 that points be awarded to the arbitration-users.)
in response to a determination that the report weight value is not greater than the predetermined weight value, storing the first report in a malicious report list. (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 164: If it is determined that all of the users's n number of flags have not been ratified (eg. approved as appropriate) as above a threshold value, a warning is transmitted to the user at step 903. A warning may include for example, please take more time to review the content and flag as inappropriate.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to determine whether the content should be crowd discussed based on weight values as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to more effectively filter out frivolous content objections.

Per Claim 11: The combination of Franken, Katragadda, and Zatlzman discloses the subject matter of claim 1, from which claim 11 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Centner discloses:
receiving a request, from a review account among a plurality of review accounts, for obtaining any report stored in the crowd adjudication list; (see Centner at ¶ 152: The user may proceed by navigating to the guard feed and selecting the guard menu item as shown in FIG. 6(c). The example method next determines if flagged post(s) have been received in step 701. If not, the method proceeds to step 700 to await and determine if any flagged posts have been received. Otherwise, the method proceeds to determine if the flagged posted content was received from a 3rd party (eg. any of the flagged posts originate from a third party other than the user that is currently voting since a user is not permitted to vote on his own posted content). If so, the method will proceed to step 703 to determine if the most recent posts are visible (example, as visible to the user by viewing the guard feed selection item 521). Otherwise, the method will shift the posts from the most recent to the more dated posts at step 704. The method next determines whether the flagged post(s) are received in the feed at step 705. If not, the method returns to step 705 until the flagged posts are transmitted to the flag feed. The method next determines if the flagged posts were received in the feed within a maximum allowable time t at step 706 which in certain embodiments, t may be a predetermined value and/or a configurable value as determined by the system.)
verifying the review account based on predetermined rules; (see Center at ¶ 134: In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator.)
in response to a determination that the review account passes a verification, determining whether to allocate any report in the crowd adjudication list to the review account based on a plurality of predetermined rules; and (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 134: If so, the method will determine whether each of the arbitrators submitted an arbitration response within a pre-determined or configurable minimum allowable time period T.)
in response to a determination that the review account does not pass the verification, prompting a notification that the review account fails to obtain the first report. (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at FIG. 3: Operation 305: No branch)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to vet the review accounts as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to increase the trust placed in the reviewers.

Per Claim 12: The combination of Franken, Katragadda, Zaltzman, and Centner discloses the subject matter of claim 11, from which claim 12 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Centner discloses:
determining whether a review qualification of the review account is valid; and (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306.)
determining whether a voting accurate rate value associated with the review account is lower than a predetermined voting accurate rate value. (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to vet the review accounts as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to increase the trust placed in the reviewers.

Per Claim 13: The combination of Franken, Katragadda, Zaltzman, and Centner discloses the subject matter of claim 11, from which claim 13 depends.  However, the combination of Franken, Katragadda, and Zaltzman fail to disclose, but Centner discloses:
wherein the plurality of predetermined rules comprise whether a report is in a status of being distributed, whether a same report has been obtained by the review account, whether a user being reported is associated with the review account, whether a report receives a fewest number of votes among a plurality of reports stored in the crowd adjudication list, and whether a report is an earliest report stored in the crowd adjudication list. (see Centner at ¶ 134: Additionally, the monitor can submit a notification to the penalty determination module 208 shown in FIG. 2, to notify that an arbitration procedure has been initiated, which triggers the start of an arbitration time period T.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to monitor the status of a report as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to ensure that all reports are completed.

Per Claim 14: The combination of Franken, Katragadda, Zaltzman, and Centner discloses the subject matter of claim 13, from which claim 14 depends.  However, the combination of Franken, Katragadda, and Zaltzman fails to disclose, but Centner discloses:
determining whether there is at least one report stored in the crowd adjudication list that satisfies the plurality of predetermined rules; (see Centner at ¶ 132: The method begins with checking whether a user has posted a message at step 301. If so, the process next determines whether the message has been reported as non-compliant by a second user or reporter at step 302.)
allocating a report that satisfies the plurality of predetermined rules to the review account and presenting information associated with the report to the review account; and (see Centner at ¶ 134: Each of the n arbitrators can view the arbitration request on a screen provided by the GUI of a webpage, application user interface page or similar user interface display on the client computing device or PDA, or similar device.)
prompting the review account a notification that there is no pending report in response to a determination that there is no report in the crowd adjudication list that satisfies the plurality of predetermined rules. (see Centner at ¶ 132: The method begins with checking whether a user has posted a message at step 301. If so, the process next determines whether the message has been reported as non-compliant by a second user or reporter at step 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franken to notify a reviewer that there are no more pending reviews to be performed as disclosed in Centner.  One of ordinary skill in the art would have been motivated to do so to keep reviewers informed about pending objections to be reviewed.

Per Claim 18: Claim 18 recites subject matter recited in claims 11 and 13 discussed above.  Accordingly, claim 18 is rejected for the same reasons as claims 11 and 13.

Per Claim 20: Claim 20 recites subject matter recited in claims 11 and 13 discussed above.  Accordingly, claim 20 is rejected for the same reasons as claims 11 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. US2018/0124071 discloses a system for evaluating published content is provided. The system includes at least one processor and a plurality of components including instructions executable by the at least one processor. The components include a reporting component and an evaluation component. The reporting component is to receive a communication from one of a plurality of users of a network-based system, the communication identifying content accessible via the network-based system as objectionable. An evaluation component is to evaluate the identified content based on a reputation value of the one of the plurality of users to determine an action to take with respect to the identified content. The reputation value is based at least in part on a history of objectionable content reporting by the one of the plurality of users.
U.S. Patent Pub. No. 2013/0212693 discloses that reputations of anonymous sources of information are managed by associating the reputations with devices from which the information is received rather than from the human individuals using those devices. The devices are recognized using a one-way identifier, such as a digital fingerprint, such that the source device cannot be used to readily identify the source device or its user(s) but all items of information received from the same source device can be readily recognized. Feedback from other devices is accumulated and used to assess trustworthiness of the source device and reputation data representing such trustworthiness is published along with the information received from the source device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685